                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

RONNIE LEE MOORE                                                                 PLAINTIFF
ADC #133155

v.                           CASE NO. 4:19-CV-00817 BSM

CJ SAVAGE, et al.                                                            DEFENDANTS


                                          ORDER

       The clerk is directed to transfer this case to the United States District Court for the

Western District of Arkansas. Venue properly lies in the Western District because events

giving rise to this cause of action took place in the Western District and the defendants reside

in the Western District. See 28 U.S.C. § 1391(b). The interests of justice are best served by

transfer. See 28 U.S.C. § 1406(a).

       IT IS SO ORDERED this 18th day of December 2019.


                                                     ________________________________
                                                     UNITED STATES DISTRICT JUDGE
